Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to amendments filed on 01/04/2021. 
Claims 1, 2, 7, 8 and 11-18 are amended. Claims 1, 7 and 13 are independent claims.
It is noted that the applicant amended claims 2, 8 and 14; and in view of the new scope presented in the amendments, the rejection of the claims are now applied under the Riviello reference, as reflected below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016).

With regards to claim 1, Riviello et al teaches method (paragraph 0035: a computer method using processor, storage medium and processor(s) is implemented) for monitoring information shielding, comprising: 

embodying a monitoring plug-in into a web page in an inline manner (paragraph 0029:  instructions are inline (with the content of the web page) within configuration data, and the instructions are a functional ‘plug-in’ to perform monitoring of the web page’s content);  

5monitoring a shielding for information on the web page with the monitoring plug-in, wherein the shielding indicates that the information cannot be loaded on the webpage, and/or the information is loaded and set to be partially or completely hidden on the webpage (paragraphs 0029 and 0030: advertisement content displayed on the web page is/are monitored to determine if the user has set the advertisement to be shielded/obscured   through a scroll action); and 

uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored (paragraph 0029: monitored data is reported to the advertisement controller/server).  

With regards to claim 2, which depends on claim 1, Riviello et al teaches wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises:
	Monitoring a current environment of the web page (paragraphs 0002 and 0003: a web page advertisement information is monitored to determine if the information 
	Determining whether the current environment conforms to an environment for loading the information (paragraphs 0002 and 0003: the advertisement information is checked for visibility conformance), and if the current environment does not conform to the environment for loading information, determining that the information on the web page is shielded (paragraphs 0002 and 0003: it is determined that the advertisement information is not conforming when the information is not or partially obscured (interpreted as shielded) on the web page through the user’s navigational settings (scrolling), and due to non-conformance, a subsequent action/response is performed by adjusting various items including the positioning of the advertisement). 

With regards to claim 3, which depends on claim 1, Riviello et al teaches wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises: monitoring a display size of the information on the web page (paragraph 0030: display/window size of the information is monitored); and determining whether the display size is less than a preset threshold (paragraph 0030: the display size of the web page information is determined to be less than a visible threshold (outside of display area)); and if the display size is 20less than a preset threshold, determining that the information on the web page is shielded (paragraph 0030: window/display-window size is less than the threshold of needed for advertisement content to be totally visible in the window display area, then the advertisement content is determined as obscured/shielded).  

With regards to claim 4, which depends on claim 1, Riviello et al teaches wherein the monitoring a shielding for information on the web page with the monitoring plug-in comprises: monitoring a display status of the information on the web page (paragraph 0030: the visible status is monitored for an advertisement on the web page);  25determining whether the display status of the information is a visible status on the web page (paragraph 0030: the display status of an advertisement can be determined as not-within the visible area of a display area); and if the display status of the information is not the visible status, determining that the information on the web page is shielded (paragraphs 0030 and 0031: when determined as no-longer visible, then the advertisement is identified as obscured and the server will be updated that the identified advertisement is shielded/obscured).  

With regards to claim 56, which depends on claim 1, Riviello et al teaches wherein the uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored comprises: determining whether preset information is shielded on the web page (paragraph 0030: preset information (particular advertisements) can be identified as shielded/obscured); and if the preset information is shielded, uploading the monitoring log to the server of the web page (paragraph 0031: log information containing at least identification of information that is obscured is uploaded to the advertisement controller/server).  

 wherein the shielding indicates that the information cannot be loaded on the webpage, and/or the information is loaded and set to be partially or completely hidden on the webpage; and upload a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 8, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: monitor a current environment of the web page; and determine whether the current environment conforms to an environment for loading the 25information; and if the current environment conforms to the environment for loading the information, determine that the information on the web page is shielded, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.  

With regards to claim 9, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to:  30monitor a display size of the information on the web page; and determine whether the display size is less than a preset threshold; and if the display 

With regards to claim 10, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the 15 51779857;1one or more processors to enable the one or more processors further to: monitor a display status of the information on the web page; determine whether the display status of the information is a visible status on the web page; and if the display status of the information is not the visible status, determine that the information 5on the web page is shielded, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.  

With regards to 1512, which depends on claim 7, Riviello et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine whether preset information is shielded on the web page; and if the preset information is shielded, upload the monitoring log to the server of the web page, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.  

With regards to claim 13, Riviello et al teaches a non-transitory computer-readable medium, storing a computer executable instructions stored thereon, that when executed by a processor cause the processor to perform operations comprising: embodying a monitoring plug-in into a web page in an inline manner;  25monitoring a shielding for  wherein the shielding indicates that the information cannot be loaded on the webpage, and/or the information is loaded and set to be partially or completely hidden on the webpage; and uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 14, which depends on claim 13,  Riviello et al  teaches wherein the computer 30executable instructions, when executed by a processor, cause the processor to perform further operations comprising: monitoring a current environment of the web page; and determining whether the current environment conforms to an environment for loading the information; and if the current environment conforms to the environment for loading the 16 51779857;1information, determining that the information on the web page is shielded, as similarly explained in the rejection for claim 2, and is rejected under similar rationale.  

With regards to claim 15, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further 5operations comprising: monitoring a display size of the information on the web page; and determining whether the display size is less than a preset threshold; and if the display size is less than a preset threshold, determining that the information on the web page is shielded, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  

With regards to claim 1016, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: monitoring a display status of the information on the web page; determining whether the display status of the information is a visible status on the web page;  15and if the display status of the information is not the visible status, determining that the information on the web page is shielded, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 18, which depends on claim 13, Riviello et al teaches wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: determining whether preset information is shielded on the web page; and if the preset 30information is shielded, uploading the monitoring log to the server of the web page, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riviello et al (US Application: US 2017/0228762, published: Aug. 10, 2017, filed: Feb. 9, 2016) in view of Kannan et al (US Application: US 2015/0288771, published: Oct. 8, 2015, filed: Apr. 7, 2014).

With regards to claim 305, which depends on claim 1, Riviello teaches wherein the uploading a monitoring log to a server of the web page, in response to the shielding for the information on the web page being monitored comprises:  14 51779857;1…, uploading the monitoring log to the server. 

However although Riviello teaches uploading a monitoring documentation content to the server (log/report content), Riviello does not expressly teach … determining whether a current network is available; if the current network is available … uploading ... to the server; and if the current network is unavailable, storing the monitoring log locally.
  
Yet Kannan et al teaches … determining whether a current network is available; if the current network is available … uploading ... to the server; and if the current network is unavailable, storing the monitoring log locally (paragraph 0055: when network is unavailable, results are queued/saved/collected, and will be uploaded upon return of network being online/available).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Riviello et al’s ability to monitor and upload monitored 

With regards to claim 11, which depends on claim 7, the combination of Riviello et al and Kannan et al teaches wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine whether a current network is available;  10upload the monitoring log to the server if the current network is available; and store the monitoring log locally if the current network is unavailable, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.  

With regards to claim 17, which depends on claim 13, the combination of Riviello et al and Kannan et al teaches wherein the computer 20executable instructions, when executed by a processor, cause the processor to perform further operations comprising: determining whether a current network is available; if the current network is available, uploading the monitoring log to the server; and if the current network is unavailable, storing the monitoring log locally, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.  

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
The applicant argues with respect to claim 1 that Riviello does not teach the newly amended because claim 1 requires monitoring shielding by at least determining the information and set to be partially or completely hidden on the webpage while Riviello et al requires information that is shielded through the advertisement being scrolled offscreen through user operations. 
This argument is not persuasive as the applicant appears to be arguing that the information is set by the information’s defined display parameter, which is not required by the limitations of the claim. The claim does not require how the information is set, and thus, the examiner respectfully points out that the limitation’s scope still includes the user providing/setting the webpage’s viewable position as a type of ‘setting’. As pointed out by the applicant, the user does indeed provide input to set how the web page’s content/information is visible on the web page through scroll operations (which results in shielding/occlusion of the web page’s information) in paragraphs 0005 and 0030; and therefore, Riviello is maintained to teach the newly amended limitations.  The examiner recommends the applicant consider clarifying how the information is set, in the interest of expediting the prosecution of this application.
The applicant argues that claims 7 and 13 are amended to incorporate the newly amended limitations of claim 1 and thus, they are allowable. However this argument is not persuasive since the newly amended limitations have been explained/shown to be rejected above.
The applicant argues that claims 2-6, 8-12 and 14-18 are allowable since they depend upon allowable claims 1, 7 and 13. However this argument is not persuasive .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178